DAVIS, Judge.
Rosendo Ramos appeals the dismissal of his petition for a writ of habeas corpus. The circuit court dismissed the petition on a finding that Ramos has not exhausted all available administrative remedies. We allowed the Florida Parole Commission to intervene and it concedes that there are no available administrative remedies to address the parole issues raised by Ramos. Therefore, we reverse the order of the circuit court and remand for the circuit court to consider Ramos’ petition on the merits. We do not address whether or not Ramos’ petition has any merit.
Reversed and remanded for further proceedings.
FULMER and GREEN, JJ., Concur.